HENRIOD, Justice.
Appeal from a fictitious check conviction in a case tried to the court without a jury. Affirmed.
Appellant, who fired his counsel, acted as his own counsel for a while, and finally agreed that a lawyer might assist him. He was charged as a principal for issuing a fictitious check under Title 76-26-7, Utah Code Annotated, 1953. He was tried to the court without a jury. The evidence supported the judgment.
There is a lot of talk about aiding and abetting. This appears to have been diversionary, referring to something affinitive to but not the charge here. There need not have been, and the gratuitous urgence is not compelling here.
CALLISTER, C. J., and ELLETT, CROCKETT and TUCKETT, JJ., concur.